DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the arguments submitted 12/09/2021
Claims 1, 2 and 4-9 are presented for examination
This action is Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albion (US 2,328,246) in view of Apfelbaum (US 2,353,629).

1: Albion discloses a container 1, comprising: 
a bottom wall 3:

a sidewall (upwardly extending walls of body 1) extending upwardly from the bottom wall, the sidewall having a circular cross section (fig. 6);

a first aperture 9 in the sidewall;

a closure 2, the closure having a top wall 5 and a flange (downwardly extending walls from the top wall) depending from the top wall, the top wall having a shoulder 6 extending radially outwardly from the flange (fig. 3):

a second aperture 9 in the flange; and 

a bottom surface of the shoulder contacts a top edge of the sidewall when the closure is placed on the sidewall (fig. 3),

wherein the closure has a first position and a second position, the first aperture and second aperture being aligned in the first position (fig. 4) and the first aperture and second aperture not aligned in the second position so that the flange closes the first aperture (fig. 6).  

Albion fails to disclose an extending tab. Apfelbaum teaches a closure having a flange wherein the flange extends inside of the sidewall (fig. 3);

14 in the sidewall of the container and a tab 20 extending from the flange 23 of the closure 10 (fig. 4); and 

wherein the tab 20 extends through the first aperture 14 in the sidewall (fig. 1). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the flange walls of Albion to include the tab and mating aperture of Apfelbaum to assist in both maintaining the position of the closure to the lid as well as exposing the opening to the product.
 
5: Albion-Apfelbaum discloses the container of claim 1, wherein the closure rotates between the first position and the second position (Albion; fig. 4 and 6).

6: Albion-Apfelbaum discloses the container of claim 1, wherein the first aperture has a first side edge and a second side edge, and

wherein the first side edge is shorter than the second side edge (Albion; pg. 1, col. 2, ll. 40-55).

7: Albion-Apfelbaum discloses the container of claim 1, wherein the top wall 5 of the closure 2 has a convex top surface, a peripheral edge of the top surface joining a peripheral edge of the shoulder 6’ (Albion; fig. 3).

8, 9: Albion-Apfelbaum discloses the container of claim 1, wherein the top wall 5 of the closure 2 has a bottom surface and a top surface with a peripheral edge,

wherein the flange extends downwardly from the bottom surface of the top wall and is spaced radially inwardly of the peripheral edge of the top surface of the top wall,

wherein the bottom surface of the top wall between the flange and peripheral edge of the top surface of the top wall forms the shoulder (see annotated figure below of Albion).


    PNG
    media_image1.png
    395
    451
    media_image1.png
    Greyscale

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lingner (US 1,137,642) in view of Apfelbaum (US 2,353,629).


1: Lingner discloses a container 5, comprising: 
a bottom wall 1:

a sidewall extending upwardly from the bottom wall, the sidewall having a circular cross section (fig. 4);

a first aperture 8 in the sidewall;

a closure 6, the closure having a top wall 7 and a flange (downwardly extending walls from the top wall) depending from the top wall, the top wall having a shoulder (overhang of top wall 7) extending radially outwardly from the flange (fig. 3):

9 in the flange; and 

a bottom surface of the shoulder contacts a top edge of the sidewall when the closure is placed on the sidewall (fig. 1),

wherein the closure has a first position and a second position, the first aperture and second aperture being aligned in the first position and the first aperture and second aperture not aligned in the second position so that the flange closes the first aperture (pg. 1, col. 2, ll. 69-76; fig. 2 and 4).  

Lingner fails to disclose an extending tab. Apfelbaum teaches a closure having a flange wherein the flange extends inside of the sidewall (fig. 2);

 a first aperture 14 in the sidewall of the container and a tab 20 extending from the flange 23 of the closure 10 (fig. 4); and 

wherein the tab 20 extends through the first aperture 14 in the sidewall (fig. 1). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the flange walls of Lingner to include the tab and mating aperture of Apfelbaum to assist in both maintaining the position of the closure to the lid as well as exposing the opening to the product.

2: Lingner-Apfelbaum discloses the container of claim 1, wherein the first aperture and second aperture have a same size and same shape (Lingner; fig. 2 and 3).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive. Applicant concedes that both Albion and Lingner discloses apertures that are bought into and out of alignment for opening and closing the container. However, these references fail to disclose a tab. Applicant argues the secondary reference, Apfelbaum does not claim the tab extending through the opening in the sidewall while in alignment with the opening in the flange. This limitation is not claimed. As claimed, the tab only must exist on from the flange and extend through the first aperture in the sidewall. It is not necessary that both apertures remain in alignment while the tab is being extended. Applicant is advised to further clarify the positions of the listed components in conjunction with the workings of the container. The rejection is respectfully maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735     

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735